NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/142872 (Kashiwagi, US 2017/0315402 A1), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112(a) for one or more claims of this application:
All independent claims recite the limitations of “an average coefficient of linear expansion of the laminate within a range of -50oC and 130oC is 0 (1/oC) to 1x10-4 (1/oC)” and “an average linear expansion of the laminate within a range of -50oC and 130oC is 0% to 2%” that are not supported in the prior-filed application.
Therefore, all the claims are considered to have an effective filing date of April 16, 2019 (the filing date of this application 16/385809).

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Zumbulyadis on May 16, 2022.

The application has been amended as follows: 

	Please amend claims 1, 13, 14, 17, and 18.	
1. (Currently Amended) A laminate comprising:
a polarizing plate; and
an optical sheet arranged on one surface side of the polarizing plate,
wherein the optical sheet includes a base material layer, and an optical functional layer arranged on one face of the base material layer,
the optical functional layer includes a plurality of light transmissive portions extending in an extending direction parallel to a plane of a face of the base material layer, each light transmissive portion having a predetermined cross section, and arrayed in a direction different from the extending direction thereof at predetermined intervals, and at least one in-between portion formed in each of the intervals of adjacent light transmissive portions, an angle formed by an extending direction of a transmission axis parallel to a plane of the polarizing plate, and the extending direction of the light transmissive portions is 1° to 41.7° in a front view of the laminate, and
the base material layer is formed of polycarbonate, an average coefficient of linear expansion of the laminate within a range of -50°C and 130°C is 0 (1/°C) to 1x 10-4 (1/°C), and an average linear expansion of the laminate within a range of -50°C and 130°C is 0% to 2%.

13. (Currently Amended) The laminate according to claim 1, wherein a refractive index of at least one in-between portion is no less than 1.47 and a difference between a refractive index of an adjacent light transmissive portion and the refractive index of the at least one in-between portion is in a range from 0.05 to 0.14.

14. (Currently Amended) The laminate according to claim 2, wherein a refractive index of at least one in-between portion is no less than 1.47 and a difference between a refractive index of an adjacent light transmissive portion and the refractive index of the at least one in-between portion is in a range from 0.05 to 0.14.

17. (Currently Amended) The laminate of claim 1, wherein a pitch of at least one light transmissive portion and an adjacent in-between portion is in a range from 20 µm to 100 µm.

18. (Currently Amended) The laminate of claim 2, wherein a pitch of at least one light transmissive portion and an adjacent in-between portion is in a range from 20 µm to 100 µm.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Amamiya et al. (JP 2010-217871 A) teaches a laminate comprising a reflective polarizing plate and a light control optical sheet, where the light control optical sheet comprises a polycarbonate base material layer and an optical functional layer with a plurality of light transmissive portions.  Amamiya fails to teach the totality of the following claimed limitations.  Amamiya fails to explicitly teach an angle formed by an extending direction of a transmission axis parallel to a plane of a polarizing plate and an extending direction of a light transmissive portion that is 1o to 41.7o in a front view; fails to teach a specific total laminate coefficient of linear expansion of 0 to 1x10-4 (1/oC) within a range -50oC to 130oC; and fails to teach a total laminate average linear expansion of 0% to 2% within a range of -50oC to 130oC.
Shimada et al. (US 2015/0085470 A1) teaches a display unit comprising a multi-layer optical sheet having a base layer and a functional layer, where the optical sheet does not have a large difference between linear expansion coefficients between the layers.  Shimada fails to teach the totality of the following claimed limitations.  Shimada fails to teach a plurality of light transmissive portions and at least one in-between portion formed in intervals between adjacent light transmissive portions; fails to explicitly teach an angle formed by an extending direction of a transmission axis parallel to a plane of a polarizing plate and an extending direction of a light transmissive portion that is 1o to 41.7o in a front view; fails to teach a specific total laminate coefficient of linear expansion of 0 to 1x10-4 (1/oC) within a range -50oC to 130oC; and fails to teach a specific total laminate average linear expansion of 0% to 2% within a range of -50oC to 130oC.
Lu et al. (US 2014/0120275 A1) teaches a housing for a display panel.  Lu fails to teach the totality of the following claimed limitations.  Lu fails to teach a plurality of light transmissive portions and at least one in-between portion formed in intervals between adjacent light transmissive portions; fails to explicitly teach an angle formed by an extending direction of a transmission axis parallel to a plane of a polarizing plate and an extending direction of a light transmissive portion that is 1o to 41.7o in a front view; fails to teach a specific total laminate coefficient of linear expansion of 0 to 1x10-4 (1/oC) within a range -50oC to 130oC; and fails to teach a specific total laminate average linear expansion of 0% to 2% within a range of -50oC to 130oC.
Kashiwagi (US 2017/0315402 A1) teaches a laminate comprising a reflection-type polarizing plate and an optical sheet arranged on one side of the polarizing plate, where the optical sheet includes a base a polycarbonate base material layer and an optical functional layer with a plurality of light transmissive portions.  Kashiwagi fails to teach the totality of the following claimed limitations.  Kashiwagi fails to teach a specific total laminate coefficient of linear expansion of 0 to 1x10-4 (1/oC) within a range -50oC to 130oC; and fails to teach a total laminate average linear expansion of 0% to 2% within a range of -50oC to 130oC.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782